EXHIBIT 10.2

 

Execution Copy

 

SAUCONY, INC.

EXECUTIVE BENEFIT AGREEMENT

 

THIS EXECUTIVE BENEFIT AGREEMENT entered into as of June 1, 2005, by and among
Saucony, Inc., a Massachusetts corporation (the “Company”), The Stride Rite
Corporation, a Massachusetts corporation (the “Buyer”), and Charles Gottesman
(the “Executive”).

 

WHEREAS, the Company and the Buyer are concurrently entering into an Agreement
and Plan of Merger of even date herewith (the “Merger Agreement”), pursuant to
which the Company will merge with a wholly owned subsidiary of the Buyer (the
“Merger”), with the Company surviving the Merger as a wholly-owned subsidiary of
the Buyer; and

 

WHEREAS, in connection with the Merger, each of the Company, the Buyer and the
Executive desire to enter into an agreement relating to certain benefits to be
received by Executive;

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
promises contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, each of the
Company, the Buyer and the Executive agree as follows:

 

1. Acknowledgement of Good Reason. The Buyer acknowledges and agrees that
immediately after the Effective Time (as such term is defined in the Merger
Agreement) the Executive (a) shall have experienced “Good Reason” within the
meaning of Section 1.4 of that certain Executive Retention Agreement by and
between the Company and the Executive dated as of August 17, 2000 (the
“Executive Retention Agreement”), (b) shall be deemed to have terminated his
employment with the Company for Good Reason, and (c) shall be entitled to
receive all of the benefits provided under Section 4.2(a) of the Executive
Retention Agreement.

 

2. Amendment of Executive Retention Agreement. Section 4.3 of the Executive
Retention Agreement is hereby amended to read in its entirety as follows:

 

“(a) Notwithstanding any other provision of this Agreement to the contrary, in
the event that the Company undergoes a Change in Ownership or Control (as
defined below), the Company shall not be obligated to provide to the Executive
such portion, if any, of any “Contingent Compensation Payments” (as defined
below) in excess of the Initial Payment (as defined below) that the Executive
would otherwise be entitled to receive as may be necessary to eliminate any
“excess parachute payments” (as defined in Section 280G(b)(1) of the Internal
Revenue Code of 1986, as amended (the “Code”)) for the Executive. For purposes
of this Section 4.3, any Contingent Compensation Payments so eliminated shall be
referred to as the “Eliminated Payments” and the aggregate amount (determined in
accordance with Treasury Regulation Section 1.280G-1, Q/A-30 or any successor
provision) of the Contingent Compensation Payments so eliminated shall be
referred to as the “Eliminated Amount”.



--------------------------------------------------------------------------------

(b) For purposes of this Section 4.3, the following terms shall have the
following respective meanings:

 

(i) “Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.

 

(ii) “Contingent Compensation Payment” shall mean any payment (or benefit) in
the nature of compensation, other than the Initial Payment, that is made or made
available (under this Agreement or otherwise) to a “disqualified individual” (as
defined in Section 280G(c) of the Code) and that is contingent (within the
meaning of Section 280G(b)(2)(A)(i) of the Code) on a Change in Ownership or
Control of the Company.

 

(c) Notwithstanding any provision of this Agreement to the contrary, the Company
shall pay the Executive an amount equal to $2,404,190 (the “Initial Payment”)
immediately upon the occurrence of a Change in Control. Any payments or other
benefits otherwise due to the Executive following a Change in Ownership or
Control (other than the Initial Payment) that could reasonably be characterized
(determined as provided below) as Contingent Compensation Payments shall not be
made until the determination, pursuant to this Section 4.3, of which Contingent
Compensation Payments shall be treated as Eliminated Payments.

 

(d) Within 30 days after each date on which the Executive first becomes entitled
to receive (whether or not then due) a Contingent Compensation Payment relating
to a Change in Ownership or Control, the Company shall notify the Executive
(with reasonable detail regarding the basis for its calculation) (i) which of
such payments and benefits the Company believes constitute Contingent
Compensation Payments and (ii) the Company’s calculation of the Eliminated
Amount.

 

(e) Within 30 days after delivery of such notice to the Executive, the Executive
shall deliver a response to the Company (the “Executive Response”) stating
either (i) that the Executive agrees with the Company’s calculation pursuant to
Subsection (d) and designating which Contingent Compensation Payments, or
portions thereof (the aggregate amount of which, determined in accordance with
Treasury Regulation Section 1.280G-1, Q/A-30 or any successor provision, shall
be equal to the Eliminated Amount), shall be treated as Eliminated Payments or
(ii) that the Executive disagrees with such calculation, in which case the
Executive shall indicate his calculation of the Eliminated Amount.

 

(f) If the Executive states in the Executive Response that he agrees with the
Company’s calculation pursuant to Subsection (d), the Company shall make the
payments (other than the Eliminated Payments) to the Executive within three
business days following delivery to the Company of the Executive Response
(except for any such payments which are not due to be made until after such
date, which payments shall be made on the date on which they are due). If the
Executive states in the Executive Response that he disagrees with the Company’s
calculation pursuant to Subsection (d), then, for a period of 30 days following
delivery of the Executive Response, the Executive and the Company shall use good
faith efforts to resolve such dispute. If such dispute is not resolved within
such 30-day period, such dispute shall be settled exclusively by arbitration
before a single arbitrator in accordance with Section 5.1. Such dispute shall be
deemed to be a claim or contest subject to the provisions of Section 5.2.



--------------------------------------------------------------------------------

(g) The Company shall, within three business days following delivery to the
Company of the Executive Response, make to the Executive those payments as to
which there is no dispute between the Company and the Executive regarding
whether they should be made (except for any such payments which are not due to
be made until after such date, which payments shall be made on the date on which
they are due). The balance of the payments shall be made within three business
days following the resolution of such dispute. Subject to the limitations
contained in Sections 4.3(a) and (b) hereof, the amount of any payments to be
made to the Executive following the resolution of such dispute shall be
increased by amount of the accrued interest thereon computed at the prime rate
announced from time to time by The Wall Street Journal, compounded monthly from
the date that such payments originally were due.

 

(h) The provisions of this Section 4.3 are intended to apply to any and all
payments or benefits available to the Executive under this Agreement or any
other agreement or plan of the Company under which the Executive receives
Contingent Compensation Payments.”

 

3. Compliance with Section 409A. Neither the Company nor the Buyer shall act or
fail to act so as to cause the Executive to be subject to the additional tax
imposed by Section 409A of the Internal Revenue Code of 1986, as amended.

 

4. Termination of Agreement. If the Merger Agreement is terminated prior to the
Effective Time in accordance with Article VIII thereof, this Executive Benefit
Agreement shall become null and void and of no force and effect.

 

5. Ratification and Confirmation. Except to the extent amended by this Executive
Benefit Agreement, the Executive Retention Agreement is, in all respects, hereby
ratified and confirmed and shall continue in full force and effect.

 

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Company, the Buyer and the Employee has executed
this Agreement as of the day and year set forth above.

 

COMPANY: Saucony, Inc. By:  

/s/ John J. Neuhauser

--------------------------------------------------------------------------------

Title:     BUYER: The Stride Rite Corporation By:  

/s/ David M. Chamberlain

--------------------------------------------------------------------------------

Title:   Chairman and Chief Executive Officer EXECUTIVE: By:  

/s/ Charles Gottesman

--------------------------------------------------------------------------------

    Charles Gottesman